DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ amendment and response of 7/5/2022 are acknowledged.  Claims 98, 101, 102,  and 115-117 have been amended. Claim 127 has  been added.

Status of the Claims
3.    Claims 1-2, 13, 97-99,101-102  and 113-127 are pending in this application. Claims 98, 101, 102,  and 115-117 have been amended. Claims 3-12, 14-96, 100, 103-110 and 111-112 have been canceled by previous amendment. 

Information Disclosure Statement
4.    Information disclosure statements of 7/5/2022 is acknowledged. Initialed copies of the 1449 are  enclosed.

Rejections Maintained
Claim Rejections - 35 USC § 103
5.    Rejection of   Claims 1-2, 13, 97-99,101-102 ,113-126 and new claim 127 under 35 U.S.C. 103 as being un-patentable over Martin et al., (US 20090074793), and RANASINGHE et al. (WO2013181696) in view of and Mannent et al. US 20150017182 and Allen et al. (Expert, Rev. Vaccine, vol. 13, no. 10, pp. 1253-1264, 2014. (Prior art 1449) is maintained.
The rejection is stated below:
        The amended claims are drawn to a method for reducing  vaccine specific IgE induced by a vaccine  against a bacterial infection in a subject with moderate to severe atopic dermatitis, the method comprising administering an interleukin-4 receptor (IL-4R) antagonist to the subject, wherein the IL-4R antagonist is an anti-IL-4R antibody or an antigen-binding fragment thereof, that comprises three HCDRs (HCDR1, HCDR2 and HCDR3) and three LCDRs (LCDR1, LCDR2 and LCDR3), wherein the HCDR1 comprises the amino acid sequence of SEQ ID NO: 3: the HCDR2 comprises the amino acid sequence of SEQ ID NO: 4: the HCDR3 comprises the amino acid sequence of SEQ ID NO: 5: the LCDR1 comprises the amino acid sequence of SEQ ID NO: 6: the LCDR2 comprises the amino acid sequence of SEQ ID NO: 7; and the LCDR3 comprises the amino acid sequence of SEQ ID NO: 8: and wherein the IL-4R antagonist is administered before or concurrent with or within 24 hours of the vaccine.
      Martin et al. US 20090074793 teach an isolated human antibody or antibody fragment thereof which binds to human interleukin-4 receptor (see abstract). IL-4 has been shown to possess a broad spectrum of biological activities, including growth stimulation of T cells, mast cells, granulocytes, megakaryocytes and erythrocytes. IL-4 induces the expression of class II major histocompatibility complex molecules in resting B cells, and enhances the secretion of IgE and IgG1 isotypes by stimulated B cells (para. 0002). The invention encompasses combination therapies in which the anti-IL-4R antibody or antibody fragment is administered in combination with a second therapeutic agent. Co-administration and combination therapy are not limited to simultaneous administration, but include treatment regimens in which an anti-IL-4R antibody or antibody fragment is administered at least once during a course of treatment that involves administering at least one other therapeutic agent to the patient. A second therapeutic agent may be another IL-4 antagonist, such as another antibody/antibody fragment, or a soluble cytokine receptor, an IgE antagonist, an anti-asthma medication which may be delivered by appropriate means. In a specific embodiment, the anti-IL-4R antibody or antibody fragment of the invention may be administered with an IL-1 antagonist, or an IL-13 antagonist. The second agent may include one or more leukotriene receptor antagonists to treat disorders such as allergic inflammatory diseases, e.g., asthma and allergies (see para. 0061). Therefore, Martin et al., teach a method for reducing IgE induced by a vaccine in a subject, the method comprising administering an interleukin-4 receptor (IL-4R) antagonist to the subject, wherein the IL-4R antagonist is an anti-IL-4R antibody or an antigen-binding fragment thereof, that comprises three HCDRs and three LCDRs and wherein the IL-4R antagonist is administered before or concurrent with the vaccine. Martin et al. teach limitations of claims 1 and 113 HCVR, LCVR, LCDRs and sequences 100% identical to SEQ IDS 1-8 (see abstract, claims 1, 2, 3, 4, 5,8,  11, 15 and para 0013-0017, 0036, 0061). See sequence alignments at the end. Additionally,  Martin et al. para [0060]  recites” Single and combination therapies. The antibodies and antibody fragments of the invention are useful for treating diseases and disorders which are improved, inhibited or ameliorated by reducing IL-4 activity. These disorders include those characterized by abnormal or excess expression of IL-4, or by an abnormal host response to IL-4 production. IL-4 related disorders which are treated by the antibodies or antibody fragments of the include, for example, arthritis (including septic arthritis), herpetiformis, chronic idiopathic urticaria, scleroderma, hypertrophic scarring, Whipple's Disease, benign prostate hyperplasia, pulmonary disorders such as asthma (mild, moderate or severe), inflammatory disorders such as inflammatory bowel disease, allergic reactions, Kawasaki disease, sickle cell disease, Churg-Strauss syndrome, Grave's disease, pre-eclampsia, Sjogren's syndrome, autoimmune lymphoproliferative syndrome, autoimmune hemolytic anemia, Barrett's esophagus, autoimmune uveitis, tuberculosis, atopic dermatatis, ulcerative colitis, fibrosis, and nephrosis”
     However, Martin et al. do not specifically teach limitations of claims 97-99. 
      RANASINGHE et al. WO2013181696 teach a method for enhancing the efficacy and/or safety of a vaccine comprising: (a) selecting a subject that is susceptible to a bacterial or viral infection; and (b) administering a vaccine specific to said bacterial or viral infection in combination with an IL-4R antagonist to the subject  (see title. Abstract and claims specially claims 1-3). RANASINGHE et al. teach limitations of claims 97-99, 102 (see claims 6-7, 9-10, 14-18, 21, 24, 28 and pages 7, 34-35). RANASINGHE et al. teach limitations of claims 109 -110 (see claims 15, 22). RANASINGHE et al. teach limitation of claim 97 booster doses ( see page 34), limitation of claims 99, 101, 102, 115-118, in milligrams, mg/kg body weight of subjects, and frequency in weeks ( see pages 32-35).
         Mannent et al. teach the added limitations against a bacterial infection in a subject with moderate to severe atopic dermatitis (see para 0029 and 0109). Mennen et al. teach limitations of claim 114 diploma (see 0004, 0006, 0015-0017). Mennen et al. teach a  methods which include administering to a subject in need thereof a therapeutic composition comprising an interleukin-4 receptor (IL-4R) antagonist such as an anti-IL-4R antibody or antigen binding fragment thereof ( see abstract). Mennent et al. teach reducing IgE and IgE inhibitors and IgE antagonist (see claims 13, 47, para 0014, 027, 0108, 0138, 0174, table 3 and example2). Mannent et al. teach that increased IGE levels due to nasal polyps decreased   after anti-IL-4R antibody treatment (see para 0174). Mannent et al. teach a trend towards IgE decrease in mAb1-exposed patients compared with placebo was observed--however, starting at week 4 only. Serum IgE was significantly reduced in the mAb1 group compared with placebo (see para 0174). This is a major benefit of using anti-IL-4R antibody. As to limitations of claims 122-126 Mannent et al. teach syringes and delivery devices (see para 0099). As to added limitation of within 24 hour Mannent et al. para [0107] recites “The methods, according to certain embodiments, include administering to the subject one or more additional therapeutic agents in combination with the IL-4R antagonist. As used herein, the expression "in combination with" means that the additional therapeutic agents are administered before, after, or concurrent with the pharmaceutical composition comprising the IL-4R antagonist. For example, when administered "before" the pharmaceutical composition comprising the IL-4R antagonist, the additional therapeutic agent may be administered about 72 hours, about 60 hours, about 48 hours, about 36 hours, about 24 hours, about 12 hours, about 10 hours, about 8 hours, about 6 hours, about 4 hours, about 2 hours, about 1 hour, about 30 minutes, about 15 minutes or about 10 minutes prior to the administration of the pharmaceutical composition comprising the IL-4R antagonist. When administered "after" the pharmaceutical composition comprising the IL-4R antagonist, the additional therapeutic agent may be administered about 10 minutes, about 15 minutes, about 30 minutes, about 1 hour, about 2 hours, about 4 hours, about 6 hours, about 8 hours, about 10 hours, about 12 hours, about 24 hours, about 36 hours, about 48 hours, about 60 hours or about 72 hours after the administration of the pharmaceutical composition comprising the IL-4R antagonist. Administration "concurrent" with the pharmaceutical composition comprising the IL-4R antagonist means that the additional therapeutic agent is administered to the subject in a separate dosage form within less than 5 minutes (before, after, or at the same time) of administration of the pharmaceutical composition comprising the IL-4R antagonist, or administered to the subject as a single combined dosage formulation comprising both the additional therapeutic agent and the IL-4R antagonist.”
      As to amended claims 101, 102, 115-117 and new claim 127 Mannent et al. also teach doses from 0.1-60 mg, 300 mg,100-400 mg and single dose ( see claims).
           As to limitations of claim 120-121,  the instant specification teach para [0038] that “Various molecules have been studied as possible adjuvant candidates to increase the immunogenicity and duration of immunity afforded by aP vaccines, e.g., cytokines such as IL-1, IL-12 and GM-CSF, and Toll-like Receptor agonists. There is still an unmet need for improved vaccine compositions and vaccination strategies that prevent B. pertussis infection and transmission. The present inventors have shown herein that administration of an IL-4R antagonist (e.g., an anti-IL-4R antibody) with the aP vaccine results in the production of more Th1 type antigen-specific IgG isotype antibodies (e.g., IgG2a and b/c in mice, or IgG1 in humans) and reduction of IgE and Th2 type antigen-specific IgG isotype antibodies (e.g., IgG1 in mice, or IgG4 in humans), thus affording better protection in response to pathogen challenge. More generally, as shown herein the administration of an IL-4R antagonist (e.g., anti-IL-4R antibody) as an adjuvant in combination with a vaccine produces a Th1 response instead of a Th2 response, thus ensuring better efficacy of the vaccine and/or preventing adverse side effects of the vaccine (e.g., an allergic reaction). 
    As to limitations of claim 120-121, Allen et al teach that Bordetella pertussis is a Gram-negative bacterium that causes the severe and sometimes lethal respiratory disease whooping cough in infants and children. There has been a recent resurgence in the number of cases of pertussis in several countries with high vaccine coverage. This has been linked with waning or ineffective immunity induced by current acellular pertussis vaccines. These acellular pertussis vaccines are formulated with alum as the adjuvant, which promotes strong antibody responses but is less effective at inducing Th1-type responses crucial for effective bacterial clearance. Studies in animal models have demonstrated that replacing alum with alternative adjuvants, such as toll-like receptor agonists, can promote more robust cell-mediated immunity and confer a high level of protection against infection following respiratory challenge (see abstract). Allen et al teach that an acellular Bordetella pertussis vaccine with (TLR4) for vaccinating children with induces Th1 type IgG and reduce Th2 type IgG (see pages 1253-1256). 
     As to limitations of claim 120-121, Allen et al teach that “The current aP vaccines used in most developed countries contain either three or five purified antigens adsorbed to alum and co-formulated with diphtheria and tetanus toxoids (DTaP), usually as part of the pediatric vaccine combinations. The aP vaccines have proven to be safe, with a number of clinical trials demonstrating a significantly lower incidence of adverse side
effects when compared with wP vaccines” see page 1254. Allen et al teach, “There has been a recent resurgence in the number of cases of pertussis in several countries with high vaccine coverage. This has been linked with waning or ineffective immunity induced by current acellular pertussis vaccines. These acellular pertussis vaccines are formulated with alum as the adjuvant, which promotes strong antibody responses but is less effective at inducing Th1-type responses crucial for effective bacterial clearance. Studies in animal models have demonstrated that replacing alum with alternative adjuvants, such as toll-like receptor agonists, can promote more robust cell-mediated immunity and confer a high level of protection against infection following respiratory challenge (see abstract).
      It would have been prima facie obvious to one of ordinary skill in the art to combine teachings of the above references to obtain the instant invention, because Hamilton et al. and Allen et al. both teach  a method for enhancing the efficacy and/or safety of a vaccine comprising: (a)    selecting a subject that is susceptible to a bacterial or viral infection; and (b)    administering a vaccine specific to said bacterial or viral infection in combination with an IL-4R antagonist to the subject because the vaccine will be safer and more effective by the production of more Th1 type antigen-specific IgG isotype antibodies and reduction of IgE and Th2 type antigen-specific IgG isotype antibodies. Mannent et al. teach the added limitations against a bacterial infection in a subject with moderate to severe atopic dermatitis.  Martin teach IgE antagonist which will reduce IgE. One of ordinary skilled in the art will be motivated by teachings of Allen et al. that combining IL-4R antagonist with bacterial vaccine increases Th1 response does increasing the Th1 response affect IgE.
      Additionally, KSR International Co. v, Teleflex inc., 127 S. Gt, 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known how to use of different adjuvants in vaccines in the art thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
RESULT 1 for SEQ ID number 1

AYB30162
ID   AYB30162 standard; protein; 124 AA.
XX
AC   AYB30162;
XX
DT   08-JUL-2010  (first entry)
XX
DE   Human anti-interleukin 4 receptor antibody HCRV protein, SEQ ID 162.
XX
KW   IL-4 receptor; IL-4R; allergy; antiallergic; antianemic; antiasthmatic;
KW   antibacterial; antibody; antibody production; antibody therapy;
KW   antiinflammatory; antisickling; arthritis; asthma; atopic dermatitis;
KW   autoimmune disease; autoimmune hemolytic anemia; barretts esophagus;
KW   cardiovascular-gen.; churg-strauss syndrome; cytostatic; dermatological;
KW   endocrine-gen.; gastrointestinal-gen.; genetic-disease-gen.;
KW   graves disease; growth-disorder-gen.; gynecological;
KW   heavy chain variable region; hematological-gen.; hypertrophic scar;
KW   hypotensive; immunomodulator; immunosuppressive; inflammatory disease;
KW   kawasaki disease; lung disease; lymphoproliferative disease;
KW   metabolic-gen.; musculoskeletal-gen.;
KW   mycobacterium tuberculosis infection; ophthalmological; oral-dental-gen.;
KW   pre-eclampsia; prostate hyperplasia; respiratory-gen.; scleroderma;
KW   sickle cell anemia; sjoegrens syndrome; therapeutic; tuberculostatic;
KW   uropathic; urticaria; uveitis; vasotropic; vulnerary; whipple's disease.
XX
OS   Homo sapiens.
XX
CC PN   WO2010053751-A1.
XX
CC PD   14-MAY-2010.
XX
CC PF   27-OCT-2009; 2009WO-US062168.
XX
PR   29-OCT-2008; 2008US-00260307.
XX
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Fairhurst JL,  Huang TT,  Martin JH,  Papadopoulos NJ;
XX
DR   WPI; 2010-F29795/34.
DR   N-PSDB; AYB30161.
XX
CC PT   New antibody or its antigen-binding fragment is human interleukin-4 
CC PT   receptor inhibitor useful to treat e.g. arthritis, herpetiformis, chronic
CC PT   idiopathic urticaria, scleroderma, hypertrophic scarring and Whipple's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 162; 24pp; English.
XX
CC   The present invention relates to a novel antibody or its antigen-binding 
CC   fragment that specifically binds a human interleukin 4 receptor (hIL-4R).
CC   The antibody comprises: a heavy chain variable region (HCVR) and a light 
CC   chain variable region (LCVR); a heavy chain complementarity determining 
CC   region 3 (HCDR3) and a light chain complementarity determining region 3 
CC   (LCDR3); or heavy chain complementarity determining regions (HCDR) 1-3, 
CC   and light chain complementarity determining regions (LCDR) 1-3. The 
CC   present invention also relates to: (1) a nucleic acid sequence encoding 
CC   the HCDR 1-3 and LCDR 1-3 above antibodies; (2) a vector comprising the 
CC   nucleic acid sequence; (3) a host-vector system for the production of the
CC   antibody or its antigen-binding fragment, comprising the vector; and (4) 
CC   a method for producing the antibody or its antigen-binding fragment. The 
CC   antibody or its antigen binding fragment is useful to treat asthma, 
CC   atopic dermatitis, arthritis, herpetiformis, chronic idiopathic 
CC   urticaria, scleroderma, hypertrophic scarring, Whipple's disease, benign 
CC   prostate hyperplasia, lung disorders, inflammatory disorders, allergic 
CC   reactions, Kawasaki disease, sickle cell disease, Churg-Strauss syndrome,
CC   Grave's disease, pre-eclampsia, Sjogren's syndrome, autoimmune 
CC   lymphoproliferative syndrome, autoimmune hemolytic anemia, Barrett's 
CC   esophagus, autoimmune uveitis, tuberculosis or nephrosis. The present 
CC   sequence represents a human anti-interleukin 4 receptor (IL-4R) antibody 
CC   heavy chain variable region (HCVR) protein.
XX
SQ   Sequence 124 AA;

  Query Match             100.0%;  Score 653;  DB 17;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60



Qy        61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120

Qy        121 VTVS 124
              ||||
Db        121 VTVS 124

RESULT 1 for SEQ ID number 2

AYB30164
ID   AYB30164 standard; protein; 112 AA.
XX
AC   AYB30164;
XX
DT   08-JUL-2010  (first entry)
XX
DE   Human anti-interleukin 4 receptor antibody HCRV protein, SEQ ID 164.
XX
KW   IL-4 receptor; IL-4R; allergy; antiallergic; antianemic; antiasthmatic;
KW   antibacterial; antibody; antibody production; antibody therapy;
KW   antiinflammatory; antisickling; arthritis; asthma; atopic dermatitis;
KW   autoimmune disease; autoimmune hemolytic anemia; barretts esophagus;
KW   cardiovascular-gen.; churg-strauss syndrome; cytostatic; dermatological;
KW   endocrine-gen.; gastrointestinal-gen.; genetic-disease-gen.;
KW   graves disease; growth-disorder-gen.; gynecological;
KW   heavy chain variable region; hematological-gen.; hypertrophic scar;
KW   hypotensive; immunomodulator; immunosuppressive; inflammatory disease;
KW   kawasaki disease; lung disease; lymphoproliferative disease;
KW   metabolic-gen.; musculoskeletal-gen.;
KW   mycobacterium tuberculosis infection; ophthalmological; oral-dental-gen.;
KW   pre-eclampsia; prostate hyperplasia; respiratory-gen.; scleroderma;
KW   sickle cell anemia; sjoegrens syndrome; therapeutic; tuberculostatic;
KW   uropathic; urticaria; uveitis; vasotropic; vulnerary; whipple's disease.
XX
OS   Homo sapiens.
XX
CC PN   WO2010053751-A1.
XX
CC PD   14-MAY-2010.
XX
CC PF   27-OCT-2009; 2009WO-US062168.
XX
PR   29-OCT-2008; 2008US-00260307.
XX
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Fairhurst JL,  Huang TT,  Martin JH,  Papadopoulos NJ;
XX
DR   WPI; 2010-F29795/34.
DR   N-PSDB; AYB30163.
XX
CC PT   New antibody or its antigen-binding fragment is human interleukin-4 
CC PT   receptor inhibitor useful to treat e.g. arthritis, herpetiformis, chronic
CC PT   idiopathic urticaria, scleroderma, hypertrophic scarring and Whipple's 
CC PT   disease.
XX
CC PS   Claim 1; SEQ ID NO 164; 24pp; English.
XX
CC   The present invention relates to a novel antibody or its antigen-binding 
CC   fragment that specifically binds a human interleukin 4 receptor (hIL-4R).
CC   The antibody comprises: a heavy chain variable region (HCVR) and a light 
CC   chain variable region (LCVR); a heavy chain complementarity determining 
CC   region 3 (HCDR3) and a light chain complementarity determining region 3 
CC   (LCDR3); or heavy chain complementarity determining regions (HCDR) 1-3, 
CC   and light chain complementarity determining regions (LCDR) 1-3. The 
CC   present invention also relates to: (1) a nucleic acid sequence encoding 
CC   the HCDR 1-3 and LCDR 1-3 above antibodies; (2) a vector comprising the 
CC   nucleic acid sequence; (3) a host-vector system for the production of the
CC   antibody or its antigen-binding fragment, comprising the vector; and (4) 
CC   a method for producing the antibody or its antigen-binding fragment. The 
CC   antibody or its antigen binding fragment is useful to treat asthma, 
CC   atopic dermatitis, arthritis, herpetiformis, chronic idiopathic 
CC   urticaria, scleroderma, hypertrophic scarring, Whipple's disease, benign 
CC   prostate hyperplasia, lung disorders, inflammatory disorders, allergic 
CC   reactions, Kawasaki disease, sickle cell disease, Churg-Strauss syndrome,
CC   Grave's disease, pre-eclampsia, Sjogren's syndrome, autoimmune 
CC   lymphoproliferative syndrome, autoimmune hemolytic anemia, Barrett's 
CC   esophagus, autoimmune uveitis, tuberculosis or nephrosis. The present 
CC   sequence represents a human anti-interleukin 4 receptor (IL-4R) antibody 
CC   heavy chain variable region (HCVR) protein.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 583;  DB 17;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112

RESULT 11 for SEQ ID number 3

AZV18552
ID   AZV18552 standard; peptide; 8 AA.
XX
AC   AZV18552;
XX
DT   07-JUN-2012  (first entry)
XX
DE   Human anti-IL-4R alpha antibody heavy chain variable CDR1, SEQ ID 2.
XX
KW   IL-4R alpha; Interleukin-4 receptor alpha; allergic conjunctivitis;
KW   allergic rhinitis; antiallergic; antiasthmatic; antibody therapy;
KW   antiinflammatory; asthma; atopic dermatitis; dermatological;
KW   heavy chain variable region; monoclonal antibody; ophthalmological;
KW   otorhinolaryngological-gen.; prophylactic to disease; respiratory-gen.;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012047954-A1.
XX
CC PD   12-APR-2012.
XX
CC PF   05-OCT-2011; 2011WO-US054856.
XX
PR   06-OCT-2010; 2010US-0390283P.
PR   05-OCT-2011; 2011US-00253103.
XX
CC PA   (REGN ) REGENERON PHARM INC.
CC PA   (DIXD/) DIX D B.
CC PA   (TANG/) TANG X.
XX
CC PI   Dix DB,  Tang X;
XX
DR   WPI; 2012-E22588/28.
XX
CC PT   Liquid pharmaceutical formulation, useful for treating e.g. asthma, 
CC PT   comprises human antibody that specifically binds to human interleukin-4 
CC PT   receptor alpha, buffer, organic cosolvent, thermal stabilizer and 
CC PT   viscosity reducing agent.
XX
CC PS   Claim 26; SEQ ID NO 2; 41pp; English.
XX
CC   The present invention relates to a novel liquid pharmaceutical 
CC   formulation comprising: (a) a human antibody specifically binding human 
CC   interleukin-4 receptor alpha (hIL-4R alpha ); (b) a buffer solution; (c) 
CC   an organic cosolvent; (d) a thermal stabilizer; and (e) a viscosity 
CC   reducing agent, where the human anti-IL-4R alpha antibody comprises a 
CC   heavy chain variable region of SEQ ID NO: 1 (see AZV18551) and a light 
CC   chain variable region of SEQ ID NO: 5 (see AZV18555). The pharmaceutical 
CC   formulation of the present invention can be used for treating or 
CC   preventing various atopic diseases such as atopic dermatitis, allergic 
CC   conjunctivitis, allergic rhinitis, asthma and other immunoglobulin E/T 
CC   helper cell mediated diseases. The present sequence represents a human 
CC   anti-interleukin-4 receptor alpha monoclonal antibody heavy chain 
CC   variable complementarity determining region 1 (CDR1) which is 
CC   specifically claimed and can be used in the pharmaceutical formulation 
CC   for treating or preventing various atopic diseases.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 45;  DB 19;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFTFRDYA 8
              ||||||||
Db          1 GFTFRDYA 8

RESULT 9 for SEQ ID number 4

BBC97884
ID   BBC97884 standard; peptide; 8 AA.
XX
AC   BBC97884;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human anti-IL4R antibody heavy chain variable region (HCVR) CDR2, SEQ 78.
XX
KW   IL-4 receptor; IL-4R antagonist; antiallergic; antiasthmatic;
KW   antibody therapy; antiinflammatory; asthma; heavy chain variable region;
KW   immune stimulation; interleukin-4 receptor; prognosis;
KW   prophylactic to disease; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014031610-A1.
XX
CC PD   27-FEB-2014.
XX
CC PF   20-AUG-2013; 2013WO-US055747.
XX
PR   21-AUG-2012; 2012US-0691625P.
PR   29-JAN-2013; 2013US-0758097P.
PR   06-FEB-2013; 2013US-0761279P.
PR   14-MAR-2013; 2013US-0783796P.
PR   27-MAR-2013; 2013US-0805797P.
PR   16-JUL-2013; 2013FR-00056994.
XX
CC PA   (SNFI ) SANOFI SA.
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Ardeleanu M,  Gandhi N,  Graham N,  Kirkesseli SC,  Kundu S,  Radin A;
CC PI   Rocklin RE,  Weinstein S,  Davidson Hamilton J,  Ming J;
XX
DR   WPI; 2014-D78256/19.
DR   N-PSDB; BBC97883.
XX
CC PT   Use of pharmaceutical composition comprising interleukin-4 receptor 
CC PT   antagonist for reducing incidence of asthma exacerbation(s) in subject.
XX
CC PS   Example 1; SEQ ID NO 78; 115pp; English.
XX
CC   The present invention relates to a method for preventing and treating 
CC   asthma and its associated conditions in a subject. In particular, the 
CC   invention relates to a method for treating asthma, by administering to a 
CC   subject diagnosed with asthma, an anti-interleukin 4 receptor (IL-4R) 
CC   antagonist, where the antagonist is an anti-IL-4R antibody. The invention
CC   also provides a method for treating moderate to severe eosinophilic 
CC   asthma in a subject; a method for reducing or eliminating an asthma 
CC   patient's dependence on inhaled corticosteroids (ICS) and/or long-acting 
CC   beta-agonists (LABA); a method for monitoring the effectiveness of 
CC   treatment of moderate-to-severe asthma in a subject; and a method for 
CC   monitoring a subject's response to treatment with an IL-4R antagonist. 
CC   The IL-4R antagonist reduces incidence of asthma exacerbation in subject,
CC   and improves asthma-associated parameters in a subject. The present 
CC   sequence is a heavy chain variable region (HCVR) CDR2 of a human anti-
CC   IL4R antibody used in the scope of the invention for preventing and 
CC   treating asthma and its complications.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 41;  DB 21;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ISGSGGNT 8
              ||||||||
Db          1 ISGSGGNT 8
RESULT 6 for SEQ ID number 5

BBC97862
ID   BBC97862 standard; peptide; 18 AA.
XX
AC   BBC97862;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human anti-IL4R antibody heavy chain variable region (HCVR) CDR3, SEQ 56.
XX
KW   IL-4 receptor; IL-4R antagonist; antiallergic; antiasthmatic;
KW   antibody therapy; antiinflammatory; asthma; heavy chain variable region;
KW   immune stimulation; interleukin-4 receptor; prognosis;
KW   prophylactic to disease; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014031610-A1.
XX
CC PD   27-FEB-2014.
XX
CC PF   20-AUG-2013; 2013WO-US055747.
XX
PR   21-AUG-2012; 2012US-0691625P.
PR   29-JAN-2013; 2013US-0758097P.
PR   06-FEB-2013; 2013US-0761279P.
PR   14-MAR-2013; 2013US-0783796P.
PR   27-MAR-2013; 2013US-0805797P.
PR   16-JUL-2013; 2013FR-00056994.
XX
CC PA   (SNFI ) SANOFI SA.
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Ardeleanu M,  Gandhi N,  Graham N,  Kirkesseli SC,  Kundu S,  Radin A;
CC PI   Rocklin RE,  Weinstein S,  Davidson Hamilton J,  Ming J;
XX
DR   WPI; 2014-D78256/19.
DR   N-PSDB; BBC97861.
XX
CC PT   Use of pharmaceutical composition comprising interleukin-4 receptor 
CC PT   antagonist for reducing incidence of asthma exacerbation(s) in subject.
XX
CC PS   Disclosure; SEQ ID NO 56; 115pp; English.
XX
CC   The present invention relates to a method for preventing and treating 
CC   asthma and its associated conditions in a subject. In particular, the 
CC   invention relates to a method for treating asthma, by administering to a 
CC   subject diagnosed with asthma, an anti-interleukin 4 receptor (IL-4R) 
CC   antagonist, where the antagonist is an anti-IL-4R antibody. The invention
CC   also provides a method for treating moderate to severe eosinophilic 
CC   asthma in a subject; a method for reducing or eliminating an asthma 
CC   patient's dependence on inhaled corticosteroids (ICS) and/or long-acting 
CC   beta-agonists (LABA); a method for monitoring the effectiveness of 
CC   treatment of moderate-to-severe asthma in a subject; and a method for 
CC   monitoring a subject's response to treatment with an IL-4R antagonist. 
CC   The IL-4R antagonist reduces incidence of asthma exacerbation in subject,
CC   and improves asthma-associated parameters in a subject. The present 
CC   sequence is a heavy chain variable region (HCVR) CDR3 of a human anti-
CC   IL4R antibody used in the scope of the invention for preventing and 
CC   treating asthma and its complications.
XX
SQ   Sequence 18 AA;

  Query Match             100.0%;  Score 92;  DB 21;  Length 18;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AKDRLSITIRPRYYGLDV 18
              ||||||||||||||||||
Db          1 AKDRLSITIRPRYYGLDV 18
RESULT 3   for SEQ ID number 6

AZV18556
ID   AZV18556 standard; peptide; 11 AA.
XX
AC   AZV18556;
XX
DT   07-JUN-2012  (first entry)
XX
DE   Human anti-IL-4R alpha antibody light chain variable CDR1, SEQ ID 6.
XX
KW   IL-4R alpha; Interleukin-4 receptor alpha; allergic conjunctivitis;
KW   allergic rhinitis; antiallergic; antiasthmatic; antibody therapy;
KW   antiinflammatory; asthma; atopic dermatitis; dermatological;
KW   light chain variable region; monoclonal antibody; ophthalmological;
KW   otorhinolaryngological-gen.; prophylactic to disease; respiratory-gen.;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2012047954-A1.
XX
CC PD   12-APR-2012.
XX
CC PF   05-OCT-2011; 2011WO-US054856.
XX
PR   06-OCT-2010; 2010US-0390283P.
PR   05-OCT-2011; 2011US-00253103.
XX
CC PA   (REGN ) REGENERON PHARM INC.
CC PA   (DIXD/) DIX D B.
CC PA   (TANG/) TANG X.
XX
CC PI   Dix DB,  Tang X;
XX
DR   WPI; 2012-E22588/28.
XX
CC PT   Liquid pharmaceutical formulation, useful for treating e.g. asthma, 
CC PT   comprises human antibody that specifically binds to human interleukin-4 
CC PT   receptor alpha, buffer, organic cosolvent, thermal stabilizer and 
CC PT   viscosity reducing agent.
XX
CC PS   Claim 26; SEQ ID NO 6; 41pp; English.
XX
CC   The present invention relates to a novel liquid pharmaceutical 
CC   formulation comprising: (a) a human antibody specifically binding human 
CC   interleukin-4 receptor alpha (hIL-4R alpha ); (b) a buffer solution; (c) 
CC   an organic cosolvent; (d) a thermal stabilizer; and (e) a viscosity 
CC   reducing agent, where the human anti-IL-4R alpha antibody comprises a 
CC   heavy chain variable region of SEQ ID NO: 1 (see AZV18551) and a light 
CC   chain variable region of SEQ ID NO: 5 (see AZV18555). The pharmaceutical 
CC   formulation of the present invention can be used for treating or 
CC   preventing various atopic diseases such as atopic dermatitis, allergic 
CC   conjunctivitis, allergic rhinitis, asthma and other immunoglobulin E/T 
CC   helper cell mediated diseases. The present sequence represents a human 
CC   anti-interleukin-4 receptor alpha monoclonal antibody light chain 
CC   variable complementarity determining region 1 (CDR1) which is 
CC   specifically claimed and can be used in the pharmaceutical formulation 
CC   for treating or preventing various atopic diseases.
XX
SQ   Sequence 11 AA;

  Query Match             100.0%;  Score 58;  DB 19;  Length 11;
  Best Local Similarity   100.0%;  
  Matches   11;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSLLYSIGYNY 11
              |||||||||||
Db          1 QSLLYSIGYNY 11
RESULT 19 for SEQ ID number 8
BBC97894
ID   BBC97894 standard; peptide; 9 AA.
XX
AC   BBC97894;
XX
DT   10-APR-2014  (first entry)
XX
DE   Human anti-IL4R antibody light chain variable region (LCVR) CDR3, SEQ 88.
XX
KW   IL-4 receptor; IL-4R antagonist; antiallergic; antiasthmatic;
KW   antibody therapy; antiinflammatory; asthma; immune stimulation;
KW   interleukin-4 receptor; light chain variable region; prognosis;
KW   prophylactic to disease; respiratory-gen.; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2014031610-A1.
XX
CC PD   27-FEB-2014.
XX
CC PF   20-AUG-2013; 2013WO-US055747.
XX
PR   21-AUG-2012; 2012US-0691625P.
PR   29-JAN-2013; 2013US-0758097P.
PR   06-FEB-2013; 2013US-0761279P.
PR   14-MAR-2013; 2013US-0783796P.
PR   27-MAR-2013; 2013US-0805797P.
PR   16-JUL-2013; 2013FR-00056994.
XX
CC PA   (SNFI ) SANOFI SA.
CC PA   (REGN ) REGENERON PHARM INC.
XX
CC PI   Ardeleanu M,  Gandhi N,  Graham N,  Kirkesseli SC,  Kundu S,  Radin A;
CC PI   Rocklin RE,  Weinstein S,  Davidson Hamilton J,  Ming J;
XX
DR   WPI; 2014-D78256/19.
DR   N-PSDB; BBC97893.
XX
CC PT   Use of pharmaceutical composition comprising interleukin-4 receptor 
CC PT   antagonist for reducing incidence of asthma exacerbation(s) in subject.
XX
CC PS   Example 1; SEQ ID NO 88; 115pp; English.
XX
CC   The present invention relates to a method for preventing and treating 
CC   asthma and its associated conditions in a subject. In particular, the 
CC   invention relates to a method for treating asthma, by administering to a 
CC   subject diagnosed with asthma, an anti-interleukin 4 receptor (IL-4R) 
CC   antagonist, where the antagonist is an anti-IL-4R antibody. The invention
CC   also provides a method for treating moderate to severe eosinophilic 
CC   asthma in a subject; a method for reducing or eliminating an asthma 
CC   patient's dependence on inhaled corticosteroids (ICS) and/or long-acting 
CC   beta-agonists (LABA); a method for monitoring the effectiveness of 
CC   treatment of moderate-to-severe asthma in a subject; and a method for 
CC   monitoring a subject's response to treatment with an IL-4R antagonist. 
CC   The IL-4R antagonist reduces incidence of asthma exacerbation in subject,
CC   and improves asthma-associated parameters in a subject. The present 
CC   sequence is a light chain variable region (LCVR) CDR3 of a human anti-
CC   IL4R antibody used in the scope of the invention for preventing and 
CC   treating asthma and its complications.
XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 47;  DB 21;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MQALQTPYT 9
              |||||||||
Db          1 MQALQTPYT 9

Applicants’ Arguments
6.     Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicants argue:
         The Examiner reiterates the same rejection, alleging (i) that Martin teaches a method for reducing IgE induced by a vaccine in a subject, including combination administration of an antibody with the sequences recited in the claims and a second therapeutic agent such as an IgE antagonist, (ii) that Jackson teaches administration of a vaccine in combination with an IL-4R antagonist, (ii1) that Mannent teaches administration of an antibody with the sequences recited in the claims, including in subjects with moderate to severe atopic dermatitis and suffering from a bacterial infection, and reports a trend toward IgE decrease in antibody-treated patients, and (iv) that Allen teaches combining a pertussis vaccine with a toll-like receptor agonist to increase a Thl response and reduce a Th2 response to promote more robust cell-mediated immunity. The Examiner summarily dismisses Applicant’s prior arguments by (i) reiterating the points noted above, (11) mischaracterizing the arguments made by Applicant (e.g., that Applicant asserted that Jackson does not discuss vaccines), and asserting that Applicant is attacking the references individually and noting that KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (U.S. 2007) holds that combining prior art elements to yield predictable results leads to a conclusion that the claimed invention would have been obvious. Applicant disagrees. The skilled artisan could not have predicted that an anti-IL- 4R antibody could be used to reduce vaccine-specific IgE, as claimed, in view of the cited references. The pending claims recite a method for reducing vaccine-specific IgE induced by a vaccine against a bacterial infection in a subject with moderate to severe atopic dermatitis via administration of a sequence-defined anti-IL-4R antibody concurrently with or within 24 hours of the vaccine. As of the filing date of the present application, it was known in the art that patients with atopic or allergic disease, including moderate to severe atopic dermatitis, are susceptible to increased vaccine specific IgE immune responses; it was believed that virus- specific IgE could increase the risk for adverse events for such patients during future vaccination or antigen exposure. See, Schneider ef al., J Allergy Clin Immunol, 126(6):1306-1307, 2014 (Cite No. 041 in the IDS filed March 16, 2021). These claimed patients would be considered a difficult-to-treat population by the skilled artisan, and there was a need for therapeutics that can improve the safety of a vaccine, e.g., as measured by reducing vaccine-specific IgE induced by the vaccine, without compromising efficacy. The present application demonstrates that administering dupilumab reduces the incidence of vaccine-specific IgE in this patient population. As discussed in Example 10, administration of dupilumab to patients with moderate to severe atopic dermatitis prior to or concurrently with a vaccine to tetanus, diphtheria and pertussis (TDaP) resulted in a reduction in both total IgE levels and specific IgE levels to various vaccine components, namely, pertussis toxin, pertussis pertactin, and tetanus toxoid (see paragraphs 0177-0179, 0181-0183, and Tables 8 and 9). Moreover, administration of dupilumab did not suppress the immune response of patients to the vaccine (see paragraph 0184), which is a known issue in other patient populations (IBD) receiving immunosuppressive therapy in connection with TDaP vaccines (see Dezfoli et al., Inflamm Bowel Dis, 21(8):1754-1760, 2015; Cite No. 045 in the accompanying IDS). Thus, as shown in Example 10, dupilumab can be used to reduce vaccine-specific IgE levels, and the corresponding risks of adverse events in the claimed patient population without impacting the efficacy of the vaccine
In contrast to the Examiner’s assertions, the skilled artisan would not have been guided to the claimed method, and could not, in any event, have predicted that the claimed antibody could reduce vaccine-specific IgE levels in the claimed patient population. None of the cited references discuss administration of a vaccine to a patient with moderate to severe atopic dermatitis, as claimed. As discussed above, this is a patient population that would not be expected to have the same response to a vaccine as the global patient population or healthy subjects. Among the cited references, only Jackson discusses an IL-4R antagonist and administration of a vaccine, but the vaccine is to a virus (HIV), rather than a bacterial vaccine, the subjects are mice (not a mouse model of atopic dermatitis), and there is no mention of vaccine-specific IgE levels. Thus, the cited references provide no guidance to the skilled artisan about the effects of IL-4R antagonism, and specifically a reduction in vaccine-specific IgE, in connection with a vaccine against a bacterial infection in the claimed patient population. Applicant reiterates that even if the skilled artisan were to have looked to Jackson for guidance on the effects of IL-4R antagonism in the context of the presently claimed invention, the skilled artisan would have arrived at a result opposite to that recited in the claims. Jackson discusses induction of an antigen-specific immune response to a vaccine with an IL-4R antagonist (abstract), and reports that such IL-4R antagonism increases the magnitude of immune cell responses to an antigen (p. 18, lines 12-14) co-administered with the IL-4R antagonist, which may be an anti-IL-4R antibody (p. 18, lines 34-35). Thus, the result reported by Jackson, i.e., an increase in the immune response to a vaccine, is the opposite of that sought by the presently claimed invention, 7.e., a reduction of vaccine-specific IgE. Moreover, Jackson reports increases in IgG1 production in mice following administration of a vaccine in combination with an IL-4R antagonist (see Example 3 at p. 48, lines 22-23, and p. 49, lines 16- 17, and Figure 14). In mice, increases in IgG1 and IgE levels are both indicative of a Th2 immune response. Thus, if anything, the methods discussed by Jackson promote the induction of a Th2 immune response to a vaccine. This is the opposite of what Applicant surprisingly discovered regarding the effects of the claimed IL-4R antibody on immune response to vaccination (i.e. that administration of the antibody in combination with a vaccine against a bacterial infection reduces a Th2 response). Thus, the skilled artisan would not have had a reasonable expectation of success of arriving at the claimed invention in view of Jackson.
While the Examiner cites Martin for allegedly teaching the combined use of dupilumab and an IgE antagonist, and Mannent for allegedly teaching a bacterial infection in a patient with moderate to severe atopic dermatitis, these references provide no guidance regarding the effects of administration of dupilumab on vaccine-specific IgE levels in connection with a vaccine against a bacterial infection in a subject with moderate to severe atopic dermatitis. Both Martin and Mannent generically mention co-administration of an IgE antagonist with the anti-IL- AR antibody (among lists of other potential additional therapeutic agents), but no such combination is exemplified. Thus, the skilled artisan is provided no guidance to assess whether such a combination would alter or overcome the increased vaccine-specific immune response produced by IL-4R antagonism as reported in Jackson, especially in the claimed patient population, which is known to be particularly impacted by increased vaccine-specific IgE. Moreover, neither Martin nor Mannent teach anything relevant regarding a subject with moderate to severe atopic dermatitis. Martin mentions atopic dermatitis once among a list of more than two dozen diseases or disorders (paragraph 0060), and Mannent mentions atopic dermatitis only a single time, and then only in reference to the dose for the clinical study in patients with bilateral nasal polyposis and chronic symptoms of sinusitis (Example 3) having been derived from a regimen in previous proof-of-concept studies performed in subjects with asthma and atopic dermatitis. Thus, the totality of the Jackson, Martin and Mannet references would have led the skilled artisan to conclude, if anything, that IL-4R antagonism in the context of vaccine administration would lead to an increase in the immune response and a corresponding increase in vaccine-specific IgE (7.e., the opposite of the effect claimed in the present application). Allen, which discusses administration of a vaccine with a toll-like receptor agonist to skew the immune response from Th2 to Th1, does not mention IL-4R antagonism and thus provides no guidance to alter the conclusions discussed above. In view of the lack of guidance in the cited references, it is clear that the Examiner is using hindsight reconstruction of the claimed invention to pick various claim elements from the cited art to assert that the claimed invention would have been obvious. 
particular, the Examiner relies on Mannent for teaching the claimed patient population (subjects with moderate to severe atopic dermatitis) when it is abundantly clear that the reference is entirely unrelated to this patient population. Moreover, Mannent allegedly teaches a vaccine against a bacterial infection, when in fact Mannent mentions a bacterial infection only in connection with associated nasal polyposis and never refers to a vaccine in any capacity except that “vaccinations” are part of the exclusion criteria for the clinical study detailed in Example 3 (paragraph 0193).
       While KSR International Co. v. Teleflex Inc. discussed the obviousness of combining prior art elements to yield predictable results, the effects of combining the claimed anti-IL-4R antibody with a vaccine in the claimed patient population were, at least, unpredictable, and more likely, the opposite of what the skilled artisan would have expected in view of the cited references. In fact, the Examiner asserted that the effects of IL-4R antagonism in different patient populations are unpredictable when making an enablement rejection in the Office Action of December 16, 2020. Specifically, the Examiner stated that “the state of the art recognized that it would be highly unpredictable with regard to the method for reducing IgE induced by a vaccine in any type of subject” (p. 5, 2™ paragraph of the OA, emphasis added). Given the reported increase in the vaccine-specific immune response associated with IL-4R antagonism reported in Jackson, and the absence of other guidance in the cited references, it is clear that the skilled artisan could not have predicted that IL-4R antagonism would reduce vaccine-specific IgE in a subject with moderate to severe atopic dermatitis, as claimed and as demonstrated in the present application.
In re Keller
       Applicant reiterates that they are not attacking references individually as in Jn re Keller, i.e., Applicant is not arguing that each individual reference alone fails to teach all elements of the claimed invention. Rather, in view of the results of IL-4R antagonism reported in Jackson, it is highly relevant that none of Martin, Mannent or Allen provide any guidance or data to contradict the reported increase in the vaccine-specific immune response when a vaccine is administered with an IL-4R antagonist, and that none of the references provide any discussion
Office Response
7.      Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
         In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
         Mannent et al. teach the added limitations against a bacterial infection in a subject with moderate to severe atopic dermatitis ( see para 0029 and 0109). RANASINGHE et al. WO2013181696 teach a method for enhancing the efficacy and/or safety of a vaccine .
       In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art to combine teachings of the above references to obtain the instant invention, because Ranasinghe    et al. and Allen et al. both teach  a method for enhancing the efficacy and/or safety of a vaccine comprising: (a)    selecting a subject that is susceptible to a bacterial or viral infection; and (b)    administering a vaccine specific to said pertussis infection in combination with an IL-4R antagonist to the subject ( see body of 103 rejections above). One of ordinary skilled in the art will be motivated by teachings of Allen et al. that combining IL-4R antagonist with bacterial vaccine increases Th1 response (see abstract).  Therefore, it was prima facie obvious to one of ordinary skill in the art to combine teachings of the above references to obtain the instant invention, because Hamilton et al. and Allen et al. both teach  a method for enhancing the efficacy and/or safety of a vaccine comprising: (a)    selecting a subject that is susceptible to a bacterial or viral infection; and (b)    administering a vaccine specific to said bacterial or viral infection in combination with an IL-4R antagonist to the subject because the vaccine will be safer and more effective by the production of more Th1 type antigen-specific IgG isotype antibodies and reduction of IgE and Th2 type antigen-specific IgG isotype antibodies.
In response to applicant's argument that Ranasinghe et al. do not discuss vaccine , RANASINGHE ( i.e Jackson ) et al. WO2013181696 teach a method for enhancing the efficacy and/or safety of a vaccine , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
       In response to applicant's argument that that an anti-IL-4R antibody could use to enhance the efficacy of a pertussis vaccine, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
       Contrary to applicants’ belief that a skilled artisan would not use an IL-4R antagonist. An artisan would clearly use the IL-4R antagonist as an antibody or an antigen-binding fragment thereof that bind IL-4R-alpha because Ranasinghe et al.  teach
In a first aspect, the present invention provides a method for inducing an antigen-specific immune response in a subject, the method comprising administering the antigen to the subject in combination with an interleukin-4 receptor (IL-4R) antagonist.
In a second aspect, the present invention provides a method for increasing the 20 avidity of immune cells for an antigen in a subject, the method comprising administering the antigen to the subject in combination with an interleukin-4 receptor (IL-4R) antagonist.
In a third aspect, the present invention provides a method for increasing the number of immune cells specific for an antigen in a subject, the method comprising administering 25 the antigen to the subject in combination with an interleukin-4 receptor (IL-4R) antagonist. (See Jackson et al. page 3).
        Martin et al. para [0060]  recites” Single and combination therapies. The antibodies and antibody fragments of the invention are useful for treating diseases and disorders which are improved, inhibited or ameliorated by reducing IL-4 activity. These disorders include those characterized by abnormal or excess expression of IL-4, or by an abnormal host response to IL-4 production. IL-4 related disorders which are treated by the antibodies or antibody fragments of the include, for example, arthritis (including septic arthritis), herpetiformis, chronic idiopathic urticaria, scleroderma, hypertrophic scarring, Whipple's Disease, benign prostate hyperplasia, pulmonary disorders such as asthma (mild, moderate or severe), inflammatory disorders such as inflammatory bowel disease, allergic reactions, Kawasaki disease, sickle cell disease, Churg-Strauss syndrome, Grave's disease, pre-eclampsia, Sjogren's syndrome, autoimmune lymphoproliferative syndrome, autoimmune hemolytic anemia, Barrett's esophagus, autoimmune uveitis, tuberculosis, atopic dermatatis, ulcerative colitis, fibrosis, and nephrosis” 
     As to added limitation of within 24 hour Mannent et al. para [0107] recites “The methods, according to certain embodiments, include administering to the subject one or more additional therapeutic agents in combination with the IL-4R antagonist. As used herein, the expression "in combination with" means that the additional therapeutic agents are administered before, after, or concurrent with the pharmaceutical composition comprising the IL-4R antagonist. For example, when administered "before" the pharmaceutical composition comprising the IL-4R antagonist, the additional therapeutic agent may be administered about 72 hours, about 60 hours, about 48 hours, about 36 hours, about 24 hours, about 12 hours, about 10 hours, about 8 hours, about 6 hours, about 4 hours, about 2 hours, about 1 hour, about 30 minutes, about 15 minutes or about 10 minutes prior to the administration of the pharmaceutical composition comprising the IL-4R antagonist. When administered "after" the pharmaceutical composition comprising the IL-4R antagonist, the additional therapeutic agent may be administered about 10 minutes, about 15 minutes, about 30 minutes, about 1 hour, about 2 hours, about 4 hours, about 6 hours, about 8 hours, about 10 hours, about 12 hours, about 24 hours, about 36 hours, about 48 hours, about 60 hours or about 72 hours after the administration of the pharmaceutical composition comprising the IL-4R antagonist. Administration "concurrent" with the pharmaceutical composition comprising the IL-4R antagonist means that the additional therapeutic agent is administered to the subject in a separate dosage form within less than 5 minutes (before, after, or at the same time) of administration of the pharmaceutical composition comprising the IL-4R antagonist, or administered to the subject as a single combined dosage formulation comprising both the additional therapeutic agent and the IL-4R antagonist.”
      Additionally, KSR International Co. v, Teleflex inc., 127 S. Gt, 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known how to use of different adjuvants in vaccines in the art thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
8.      No claims are allowed.

9.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tues , Thurs-Frid 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
October 6, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645